                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             OCALA DIVISION

JOSE MANUEL
HERNANDEZ-MIRANDA,

                    Petitioner,

v.                                                     Case No. 5:19-cv-535-Oc-32PRL

WARDEN, FCC COLEMAN-MEDIUM,

                    Respondent.


                ORDER OF DISMISSAL WITHOUT PREJUDICE

      Petitioner Jose Manuel Hernandez-Miranda filed a Petition for Writ of Habeas

Corpus Under 28 U.S.C. § 2241. See Doc. 1. Petitioner is challenging his federal

(Middle District of Florida, Tampa Division) convictions for: one count of conspiracy to

distribute methamphetamine; two counts of murder in aid of racketeering activities;

and two counts of causing death in the course of using a firearm during and in relation

to a drug trafficking offense. United States v. Hernandez-Miranda, No. 8:98-cr-436-

RAL-TGW-4 (M.D. Fla. Aug. 8, 2003) (Doc. 221). He is currently confined at Coleman

FCI – Medium where he is serving a life term of incarceration without parole. He

alleges that he was seventeen years old when he began committing the offenses for

which he was convicted, and in light of Miller v. Alabama, 567 U.S. 460 (2012), and

Montgomery v. Louisiana, 136 S. Ct. 718 (2016), his life sentence violates the Eighth

Amendment.
      A federal prisoner has two options when pursuing postconviction relief.

“Typically, collateral attacks on the validity of a federal sentence must be brought

under § 2255.” Turner v. Warden Coleman FCI (Medium), 709 F.3d 1328, 1333 (11th

Cir. 2013) (quoting Darby v. Hawk–Sawyer, 405 F.3d 942, 944 (11th Cir. 2005))

(abrogated on other grounds). Challenges to the execution of a sentence, rather than

the validity of the sentence itself, are properly brought under § 2241. Antonelli v.

Warden, U.S.P. Atlanta, 542 F.3d 1348, 1352 (11th Cir. 2008). “[A] prisoner

collaterally attacking his conviction or sentence may not avoid the various procedural

restrictions imposed on . . . § 2255 motions by nominally bringing suit under § 2241.”

Id. at 1351. Here, Petitioner does not challenge the execution of his sentence but rather

its legality. Therefore, § 2255, not § 2241, is the appropriate statutory vehicle for his

claims. See, e.g., United States v. Cole, 417 F. App’x 922, 923 (11th Cir. 2011) (holding

that “if [the petitioner] wishes to challenge the constitutionality of his sentence, the

proper method is in collateral attack under 28 U.S.C. § 2255”).

      Petitioner, however, asserts § 2255’s “savings clause” applies to his Petition,

making his claim cognizable under § 2241. See Doc. 1 at 14-18. “The saving[s] clause .

. . permits a prisoner to seek collateral review by filing a § 2241 petition only if the

remedy available through § 2255 ‘is inadequate or ineffective to test the legality of his

detention.’” Strouse v. Warden, USP Coleman II, 777 F. App’x 468, 468 (11th Cir. 2019)

(quoting 28 U.S.C. § 2255(e)). “To determine whether the § 2255 remedy is inadequate

or ineffective . . . [the court] must consider whether [the petitioner] could have brought

his current claims in a § 2255 motion.” Id. (citing McCarthan v. Dir. Of Goodwill



                                            2
Industries-Suncoast, Inc., 851 F.3d 1076, 1081 (11th Cir. 2017)). If the claim could

have been brought in a § 2255 motion, “the § 2255 remedy is adequate and effective –

even if the claims brought in [the § 2255] motion would have been dismissed due to a

procedural bar, time limit, or circuit precedent.” Id. (citing McCarthan, 851 F.3d at

1087, 1091).

      Petitioner’s claims fall squarely within the realm of § 2255. See Padgett v.

Warden, U.S.P. Atlanta, 745 F. App’x 859, 862 (11th Cir. 2018) (holding that § 2255

motion to vacate, set aside, or correct sentence was adequate and effective remedy to

challenge de facto life sentence under Miller and Graham v. Florida, 560 U.S. 48

(2010)); United States v. Morgan, 727 F. App’x 994, 995 (11th Cir. 2018) (considering

the merits of petitioner’s application for successive § 2255 based on Miller and

Montgomery). While Petitioner states that he previously filed a motion to vacate his

sentence under § 2255 and that Middle District of Florida, Tampa Division, denied his

§ 2255 motion, he cannot proceed under the savings clause simply because his current

Petition may face a second or successive procedural bar. See McCarthan, 851 F.3d at

1086 (holding “procedural bar might prevent relief, but that bar does not render the

motion itself an ineffective or inadequate remedy. The prisoner may still bring the

claim”). As such, § 2255 remains Petitioner’s exclusive remedy to raise this

constitutional challenge to his sentence.1



      1 A review of the Eleventh Circuit’s docket reveals that in 2016, Petitioner filed
an Application for Leave to File a Second or Successive Motion to Vacate, Set Aside,
or Correct Sentence, 28 U.S.C. § 2255, based on Miller and Montgomery, and the
Eleventh Circuit denied the Application. See In re Hernandez-Miranda, No. 16-12893-
J (11th Cir. June 28, 2016).

                                             3
        Further, a § 2255 motion collaterally attacking the constitutionality of a

petitioner’s sentence must be filed with the district court that imposed the petitioner’s

sentence. See 28 U.S.C. § 2255(a). If the petitioner seeks to file a second or successive

§ 2255 motion, the petitioner must first file an application with the appropriate court

of appeals for an order authorizing the district court to consider the second or

successive § 2255 motion. 28 U.S.C. § 2244(3)(A). If Petitioner wishes to proceed with

this claim, he should file an application for leave to file a second or successive § 2255

motion in the Eleventh Circuit Court of Appeals. If his application is granted, he

should file his second or successive § 2255 in the Tampa Division of this District.

Accordingly, this action is due to be dismissed for lack of jurisdiction.

        Accordingly, it is

        ORDERED AND ADJUDGED:

        1.    This case is DISMISSED without prejudice.

        2.    The Clerk of the Court shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close the case.

        3.    The Clerk shall send Petitioner an Application for Leave to File a Second

or Successive Motion to Vacate, Set Aside, or Correct Sentence, 28 U.S.C. § 2255.

        DONE AND ORDERED at Jacksonville, Florida, this 5th day of November,

2019.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge

                                            4
Jax-7
c:      Jose Manuel Hernandez-Miranda, #1110-021




                                       5
